      Case 19-21942         Doc 10       Filed 08/28/19 Entered 08/28/19 14:26:10                 Desc Main
                                           Document     Page 1 of 4
    Official Form 420A (Notice of Motion or Objection) (12/16)
                                                                                              WELTMAN #040429870

                                               United States Bankruptcy Court
                                                Northern District of Illinois
    In Re OMAR MUNOZ                                                                  ) Case No. 19-21942
                                                                                      )
                                                                                      ) Chapter 7
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
    Address 43345 N Lewis Ave., Winthrop Harbor, IL 60096                             )
                                                                                      )
                                                                                      )
    Last four digits of Social Security or Individual Tax-payer Identification        )
    (TIN) No(s). (if any) 7310                                                        )
    Employers Tax Identification (EIN) No(s). (if any)

                 NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

    Integon National Insurance Company as attorney in fact for Landmark Credit Union has filed papers with
    the court to obtain Relief from the Automatic Stay.
        Your rights may be affected. You should read these papers carefully and discuss them
     with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

        If you do not want the court to grant Relief from Stay, or if you want the court to
     consider your views on the motion then you or your attorney must:

              Attend the hearing scheduled to be held on September 4, 2019, at 10:00 a.m., or as soon thereafter as
    counsel may be heard before the Honorable Judge Timothy A Barnes at:

                            219 South Dearborn St., Chicago, IL 60604, Courtroom 744


          If you or your attorney do not take these steps, the court may decide that you do not oppose the
    relief sought in the motion or objection and may enter an order granting that relief.

Date: August 28, 2019

                                                                            /s/Monette W. Cope
                                                                            Monette W. Cope ,
                                                                            180 N. La Salle Street
                                                                            Chicago, IL 60601
                                                                            Phone: 216-635-5827
                                                                            Fax: 312-782-4201
                                                                            ARDC #6198913
      Case 19-21942        Doc 10    Filed 08/28/19 Entered 08/28/19 14:26:10           Desc Main
                                       Document     Page 2 of 4


                                          Certificate of Service
       I hereby certify that on 28th day of August, 2019 a copy of the Notice of Motion and Motion was served

on the following registered ECF Participants, electronically through the court’s ECF System at the email

address registered with the court:


David M Siegel, Attorney for Debtor at davidsiegelbk@gmail.com

Miriam R Stein, Chapter 7 Trustee mstein@chuhak.com

Patrick S Layng, U.S. TRUSTEE at USTPRegion11.ES.ECF@usdoj.gov

and on the following by ordinary U.S. Mail addressed to:

Omar Munoz
43345 Lewis Ave.
Winthrop Harbor, IL 60096




                                            Respectfully submitted,

                                            WELTMAN, WEINBERG & REIS CO., L.P.A.

                                            By: /s/ Nicole M . Perichak
                                                Nicole M. Perichak, Legal Assistant
  Case 19-21942          Doc 10     Filed 08/28/19 Entered 08/28/19 14:26:10            Desc Main
                                      Document     Page 3 of 4


WELTMAN# 040429870

                         UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

In Re: OMAR MUNOZ

                                                        Case No. 19-21942
                         Debtor,                        Chapter 7
                                                        Hon. Timothy A. Barnes

                                                        /

                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        Now comes Integon National Insurance Company as attorney in fact for Landmark Credit
Union, by and through its attorneys, Weltman, Weinberg & Reis Co. L.P.A., and states the
following as its Motion for Relief from Automatic Stay:
        1.        This action is commenced pursuant to 11 U.S.C. § 361, 362, 363 and other
Sections of Title 11 of the Bankruptcy Code.
        2.        Debtor, OMAR MUNOZ, filed a petition under 11 U.S.C., Chapter 7, on August
5, 2019.
        3.        Pursuant to the provisions of 11 U.S.C. § 362(a), the filing of the Debtor's petition
operates as an automatic stay against Integon National Insurance Company as attorney in fact for
Landmark Credit Union’s rights as a secured creditor to proceed against Debtor and his or her
collateral.
        4.        On June 7, 2016, the Debtor herein did execute and deliver to the Movant a
certain Retail Installment Contract in the amount of $30,788.73 (Exhibit A), secured by a
security      interest   in   a    2016    CHEVROLET         MALIBU,       Motor     Vehicle    Serial
1G1ZH5SX4GF298589 (Exhibit B).
        5.        There remains due and owing on the Retail Installment Contract referenced in
paragraph four hereof, the sum of $18,750.00 plus interest.
        6.        The collateral is valued at $12,800.00 and encumbered by other liens in the
amount of $0.00 according to the schedules.
        7.        Creditor has not been adequately protected by periodic payments or otherwise
since the filing of the Debtor’s petition and the entire balance came due on July 15, 2019.
  Case 19-21942         Doc 10     Filed 08/28/19 Entered 08/28/19 14:26:10            Desc Main
                                     Document     Page 4 of 4


        8.      Debtor's Statement of Intention is to reaffirm the loan with creditor that secures its
collateral.
        9.      Creditor believes that there is no equity in the collateral and that it is of
inconsequential value and benefit to the estate.
        10.     Creditor further believes that it lacks adequate protection because it has not been
provided with insurance information on its collateral.
        11.     Continuation of the automatic stay will work real and irreparable harm to Integon
National Insurance Company as attorney in fact for Landmark Credit Union and will deprive it
of the adequate protection to which it is entitled.
        12.     Integon National Insurance Company as attorney in fact for Landmark Credit
Union is entitled to relief from stay to recover possession of the collateral and liquidate its
security interest.
        13.     Integon National Insurance Company as attorney in fact for Landmark Credit
Union specifically requests that the fourteen-day stay pursuant to Rule 4001(a)(3) prior to
enforcement of the order requested herein be waived; such grace period is designed solely for
appeal purposes, and an appeal in this matter would be frivolous and without merit.
        WHEREFORE, Integon National Insurance Company as attorney in fact for Landmark
Credit Union prays this honorable Court Order that the automatic stay be lifted so as to permit
Integon National Insurance Company as attorney in fact for Landmark Credit Union to proceed
to enforce its security interest in the collateral.


                                                 Respectfully submitted,
                                                WELTMAN, WEINBERG & REIS CO., L.P.A.

Date: August 28, 2019                            By: /s/ Monette Cope __
                                                      Monette Cope
                                                      180 N. LaSalle Street, Suite 2400
                                                      Chicago, IL 60601
                                                      mcope@weltman.com
                                                      216-635-5827
                                                      312-782-4201 (fax)
                                                      ARDC # 6198913
                                                      Attorney for Creditor
                                                      Integon National Insurance Company
